Title: To George Washington from George William Fairfax, 23 January 1786
From: Fairfax, George William
To: Washington, George



My Dear Sir
Bath 23d Jany 1786.

Being but just now informed that a Vessell is to Sail in a very few days from Bristol for Baltimore Town, I have only time to say, that I have received your favor dated the 30th of June last, and that I immediately applyed to Mr Rack, the Secretary to the Bath Agriculture Society (who corresponds with most of the Societys in this Kingdom) for his friendly assistance in makeing the enquiry for such Farmers as you describe, upon which he was so good as to write to several Gentn upon the subject, particularly to Arthur Young Esqr. who lives in that part of the Island, where it’s agreed that Agriculture is brought to the greatest protection, to which you’l receive that Gentns answer. And that I in the mean time have lost no opportunity in prosecuting the same enquiry, and have had some offers, not altogether answering your description, or my approbation. But the bearer James Bloxham (being determined at all Events to go with his Wife and family to America to try their fortune) tho not Competent to all you want, yet he is so strongly recommended by one of our best Gentn Farmers, with whom he has lived 15 years, that I have taken the liberty to direct Bloxham to wait upon you in the first instance, that you may talk to him upon the subject, and be at Liberty to agree or not as you may then think proper. Mr Peacey thinks he will answer any Persons purpose, as a hard working Servant, capable of Ploughing, Sowing, Hedging, Ditching, Shearing, Mulling and Brewing for a family, particularly attentive to Stock, and not inferior to any Man he knows in Thatching of Houses and Barns. in a word, he is in his degree the best I have heard of. insomuch (and in hopes he may be a usefull Member of the community) that I have wrote to Mr Muse to let him have any vacant Lot of mine in Case he should not be employed by you, untill he can look about him, for it seems by his Industry & Care, he has saved upwards of three hundred

pounds Sterling, part of which must go for their Passage and the remainder will be lodged in Mr Peaceys hand, to answer his drafts. We shall be still dilligent in our enquiries, and shall from time to time communicate our success, or not, that you may determine how to direct. I have applyed and wrote to several Gentn to make enquiry for a skilful Engineer of practical knowledge in inland Navigation. I have also spared no pains to procure You a Male and Female Deer of the best kind, and have the promise of such from two places, not so convenient for Shiping as I could wish. the surest way of conveying them would be from Bristol, directed to the Care of my friend Mr Benj. Pollard at Norfolk, but I should prefer the Potomack Planter, or any Ship from London going to Alexandria or George Town and not improbable, but Mr T: Fairfax may return in the same, who I dare say would pay some attention to them, and I will endeavour to Plan accordingly.
Mrs Fairfax joins me in most Affectionate regards and every good wish for you and good Mrs Washington, and am with much truth My Dear Sir, Your most Obedt and Obliged humble Servant

Go: Wm: Fairfax

 
Pray let me know by the very first Opportunitys the utmost Wages you are willing to give for a ski[ll]ful Farmer, and to find him Bed & Board, for We know that its impossible for such a one to supply himself in our Country as they can here.
Having this Evening allowed me, I cannot let this Letter go without saying how much I am vexed, that I should have wrote so unintelligibly in regard to Tom Corbin, nothing being further from my intention than imposing any of that Family upon you. As I did not explain my meaning, give me leave, my Dear Sir, to say that Mr Athawes and the Sollicitor that was employed in the Corbin Cause, before whom all the prooffs came, assured me that Dick had vexed his Brother in the crudest and most unjust manner, and that Toms character was very unjustly aspersed in those transactions. Mr Athawes, my particular Friend urged, and even insisted that I should write to you upon the subject, least it should get to your Ear, supposing it would be a great point gained if you was informed of matters of fact, and would only say a word in defence of the greatly opprest, and misrep-resented,

if the subject should be broached in your presence. In vain did I refuse troubling you upon that affair. Athawes & Corbin came from London to my House to obtain that Letter. nor would they take a denial, or quit me without it. three days I possitively refused, but being convinced of the truth of what I wrote, I was prevailed upon, and beg Pardon for taking the liberty. You must blame yourself, for having made your Character so conspicuously great and good. you can hardly suppose how many inconveniences, having the honor of being known to you, draw me into by applications for Letters of introduction. my refusal has already given great offence to the Parties and their friends. One would actually suppose that a Letter to You was to make the Fortune of all that go to any part of America by their importuning.
At present there Exists the most extraordinary Contest upon the above point. The Son of a very worthy Gentn of this City is shortly to be sent by the Commissioners for distributing the Money given by Parliament for the Refugees, to enquire into the legality of their very Exorbitant Claims. One of the Commissioners, Captain Robert Mackenzie who you must remember, applyed to me in behalf of the young Gentn (who by the way bears an excellent Character) for a Letter to you. I possitively refused, tho’ assured that He had Letters from Mr Adams our Ambassador at this Court, to Congress, Dr Franklin &ca. The young Gentn came the next day, his Father and at length his amiable Mother to intreat my Wife, but I was steady, feeling myself quite Sore upon the subject of introduction. Could you believe, that after all, they sent Colo. Hunter, our old Friend & acquaintance, who has been our very obliging Neighbour ever since we lived here, and He made it such a Point of friendship, that I could not be off without a quarrel, or at least an affront. therefore this is preparative to your receiving a few lines by the hand of Mr Ansty himself, but do assure you I will not repeat it, when it is possible to decline it. Before I quit this head, it may not be amiss to inform, that the Father of Mr Anstey is a Man of Fortune with a numerous family of Children, but more Conspicuous for Science in the Literal Circle. He is a steady friend to the Liberties of Mankind, and always execrated the American War. The old Gentn also assures me, that his Sons business is entirely divested of all Political matter, and only wishes to make himself as

agreable to the States as possible in the private capacity. I have my good Sir been thus Elaborate, that it may be clear to your judgment, and you’l treat the Letter I am compeled to give as you think proper. Adieu my Dear Sir. God bless and preserve you in health, with every enjoyment of life. Yours Go: Wm Fx
